Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This is a Non-final Office Action for application number 16/423,712 HOLDING DEVICE AND METHOD FOR LOCKING THE HOLDING DEVICE
 filed on 5/28/2019.  Claims 1-21 are pending.  

Election/Restrictions
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/3/2022.
The traversal is on the ground(s) that all of the claims are generic and that the method steps claims is not a distinct species from the holding device.  This is not found persuasive because the apparatus could be used with a materially different method including a method used for a stand with a locking joint. Also, the different embodiments would take different art and different queries.
The requirement is still deemed proper and is therefore made FINAL.




Information Disclosure Statement
The information disclosure statement submitted on 1/10/2020 and 5/28/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6-9 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the component" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
With regards to claims 6, 7, 9 and 17, “and/or” is indefinite as failing to define what is including by the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 10788160 to Elias.
	With regards to claim 1, the patent to Elias discloses a device (50) having a joint (54) between a proximal holding segment (51) and a distal holding segment (53); wherein at least one axially displaceable thrust element (51, 53) in each case is arranged in the holding segments wherein the joint has a tightening bolt (64), which defines the pivoting and tightening axis, and has deflection elements (65, 66), by means of which a thrust force, acting relative to the axis, of the at least one proximal thrust element is deflectable to lock the joint onto the tightening axis and to displace the at least one distal thrust element and wherein the deflection elements have at least one ramp system with a wedge body.
	With regards to claim 2, Elias teaches wherein the at least one ramp system includes a base plate (65) which is penetrated by a tightening bolt (64) and which has at least one base ramp surface, and a mating plate (66) which is firmly connected to the tightening bolt and which has at least one mating ramp surface, wherein the wedge body which is acted on by force is displaceable between the ramp surfaces and is configured to move the mating plate in the direction of the tightening axis relative to the base plate supported on a housing of the joint and thus to deflect the force by 90°. 
With regards to claim 3, Elias teaches wherein the component, which is directed perpendicular to the tightening axis, of the displacement path of the wedge body between the release position and the locking position is definable by the length of a central elongated hole of the wedge body.
With regards to claim 4, Elias teaches wherein the at least one base ramp surface and the at least one mating ramp surface engage one another by the assignable wedge surfaces of the wedge body in each case via at least one sliding body (95, 96).
	With regards to claim 5, Elias teaches wherein the sliding bodies are rolling bodies (95, 96) in the form of spheres, cylinder rollers or barrel rollers.
	With regards to claim 6, Elias teaches wherein the base ramp each have two at least sectionally cylinder-segment-shaped recesses, which each have a track surface curved towards the respective sliding body as a ramp surface.  (See Figure 6)
	With regards to claim 7, Elias teaches wherein the displacement o the at least one distal thrust element can by used for frictional locking of a distal connection part and/or a medical instrument.  (See Col. 3, lines 9-15).
	With regards to claim 8, Elias teaches wherein the distal connection part is a hand joint that can be coupled to a handle (56) which has at least one actuation element (90) tin order to optionally lock or release the joint.
	With regards to claim 9, Elias teaches wherein the housing of the joint is configured in two parts and the ramp system is arranged in the proximal and/or distal housing half.
	With regards to claim 10, Elias teaches wherein, wherein the holding segments  can be pivoted relative to one another via the joint by a pivot angle of up to 340°.
	With regards to claim 11, Elias teaches wherein the deflection elements further include a ramp socket which has a curved ramp surface for a sliding body wherein the ramp socket is rotatably connected to the tightening bolt along the tightening axis and is engaged with a thrust element via the sliding body in order to deflect force. (See Figure 6). 
	With regards to claim 12, Elias teaches wherein the thrust elements are configured as one part or multi-part thrust rods.
	With regards to claim 13, Elias teaches wherein the thrust element which interacts with the sliding body of the ramp socket has a ramp surface. (See lower portion of thrust body at 75 for ramp)
	With regards to claim 14, Elias wherein the proximal housing half includes the ramp system and the distal housing half includes the ramp socket with a sliding body configured as a cylindrical or barrel-shaped rolling body.
	With regards to claim 16, Elias teaches wherein the tightening bolt has, at the proximal end, a thread for a nut (61) which is configured to manually displace the relative location of the tightening bolt.
	With regards to claim 17, Elias teaches wherein the housing of the joint and/or the holding segments has at least one receptacle for spring means (92, 93).
	With regards claim 18, Elias wherein the proximal holding segments can be connected at its proximal end to a clamping device (at threaded ends 55 and 56), by means of which the thrust element of the proximal holding segment can be displaced to lock and release the joint of the holding device.
	With regards to claim 19, Elias teaches wherein the holding device and the clamping device can be connected to one another by means of a coupling device (55, 56). 
	

Allowable Subject Matter
Claims 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 15, the prior art does not teach wherein the joint has an end cap which can be removed from the proximal housing half in order to enable a manual displacement of the relative location of the tightening bolt over the proximal end of the tightening bolt.
With regards to claim 20, the prior art does not teach wherein a cable is guided from a proximal actuation element at a handle, which can be attached to the distal holding segment along the holding segments bypassing the joint, and is connected to a drive unit in order to axially displace the proximal thrust element of the holding device  by means of a driveable spindle of the clamping device.



Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        7/7/22